Case 1:19-cr-00610-JGK Document 19f Filed 09/30/19 Page 1) f1
am : . ms j .
DOCKET No. I CR.CIO DEFENDANT Avy CAM
, oe .
AUSA ExtONS Cle Ly ICI F,’S COUNSEL Agu Sore
4 ‘

o.oo} RETAINED [1 FEDERAL DEFENDERS O\G3a O PRESENTMENT ONLY
Au) INTERPRETER NEEDED
DEFENDANT WAIVES PRETRIAL REPORT

 

 

    

D Rule 5 ‘PRule 9 O Rule 5(c)(3) O Detention Hrg. DATE OF ARREST Uf % G9 {i f 4 QO VOL. SURR.

TIME OF ARREST 5130 A. DO ON WRIT

 

 

O Other: TIME OF PRESENTMENT _2.¢ 9? oun, 4 /3 o/t4
BAIL DISPOSITION
0 SEE SEP. ORDER
Jgberention ON CONSENT W/O PREJUDICE O DETENTION: RISK OF FLIGHT/DANGER © SEE TRANSCRIPT
DETENTION HEARING SCHEDULED FOR:

0 AGREED CONDITIONS GF RELEASE

O DEF. RELEASED ON OWN RECOGNIZANCE

Os .-—s—s—sS— PRB OO} FR

{1 SECURED BY $ CASH/PROPERTY:
© TRAVEL RESTRICTED TO SDNY/EDNY/

CG TEMPORARY ADDITIONAL TRAVEL UPON CONSENT OF AUSA & APPROVAL OF PRETRIAL SERVICES
© SURRENDER TRAVEL DOCUMENTS (& NO NEW APPLICATIONS)

 

 

O PRETRIAL SUPERVISION: OREGULAR OSTRICT © AS DIRECTED BY PRETRIAL SERVICES
© DRUG TESTING/TREATMT AS DIRECTED BY PTS (MENTAL HEALTH EVAL/TREATMT AS DIRECTED BY PTS
0 DEF. TO SUBMIT TO URINALYSIS; IF POSITIVE, ADD CONDITION OF DRUG TESTING/TREATMENT

CQ HOME INCARCERATION OHOMEDETENTION O CURFEW O ELECTRONIC MONITORING OGPS
0 DEF. TO PAY ALL OF PART OF COST OF LOCATION MONITORING, AS DETERMINED BY PRETRIAL SERVICES

0 DEF. TO CONTINUE OR SEEK EMPLOYMENT [OR} O DEF. TO CONTINUE OR START EDUCATION PROGRAM
0 DEF. NOT TO POSSESS FIREARM/DESTRUCTIVE DEVICE/OTHER WEAPON

CG DEF, TO BE DETAINED UNTIL ALL CONDITIONS ARE MET
C DEF, TO BE RELEASED ON OWN SIGNATURE, PLUS THE FOLLOWING CONDITIONS:
; REMAINING CONDITIONS TO BE MET BY:

 

 

 

ADDITIONAL CONDITIONS/ADDITIONAL PROCEEDINGS/COMMENTS:

Mella! orden (Sod
an or dof qtr at te the ettot
Con deff iK he thetd be
tages: hea MENT Gan.
DEF. ARRAIGNEDS PLEADS NOT cumry * ¥f CONFERENCE BEFORE D.J. ON 16/1 16 IS

C) DEF, WAIVES INDICTMENT 20
SPEEDY TRIAL TIME EXCLUDED UNDER 18 U.S.C. § 3161(h)(7) UNTIL __/ ols [ 14 F: 30 pam

For Rule 5(c)(3) Cases:
© IDENTITY HEARING WAIVED © DEFENDANT TO BE REMOVED

QO PRELIMINARY HEARING IN SDNY WAIVED O CONTROL DATE FOR REMOVAL:

 

PRELIMINARY HEARING DATE: (1) ON DEFENDANT’S CONSENT

( Cop ephraw df PY
UNITED STATES MAGISTRATE JUDGE, S.D.N.Y.

WHITE (original) - COURT FILE PINK - U.S. ATTORNEY'S OF FICE YELLOW - U.5. MARSHAL GREEN — PRETRIAL SERVICES AGENCY
Rev'd 2016 IH-2

 

 
